Citation Nr: 1815839	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-16 551	)	DATE
	)
	)


On appeal certified by the 
Department of Veterans Affairs Regional Office in Winston Salem, North Carolina
 
 
THE ISSUES
 
1. Entitlement to service connection for a bilateral hearing loss.
 
2. Entitlement to service connection for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  North Carolina Division of Veterans Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
The appellant
 
 

ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel


INTRODUCTION
 
The appellant served in the reserve from December 1962 to November 1963, and performed unverified service in the National Guard from December 1955 to December 1962.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case was certified to the Board by the Winston Salem, North Carolina RO.
 
The appellant testified at a hearing in November 2017 before the undersigned.  A copy of the transcript has been associated with the appellant's electronic claims file.
 
The appellant waived his right to have the RO consider newly submitted evidence, thus allowing the Board to proceed with appellate review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The appellant asserts that he has a bilateral hearing loss and tinnitus due to exposure to acoustic trauma during annual training with the National Guard.  The appellant states that he was required to stand next to a howitzer cannon without ear protection while it fired numerous times in order to train him not to startle at the sound.  The appellant further asserts that he was evaluated by a military doctor the next day because he could not hear.  The doctor, he explained, stated that his hearing would return in a few days, and authorized his return to duty.  The appellant contends that while his hearing did return after approximately four days, it was not normal, and was accompanied by tinnitus. The appellant also asserts that he was exposed to noise while working on diesel engines while in the National Guard during his activation for the 1961 Bay of Pigs crisis in Cuba.
 
In Allen v. Nicholson, 21 Vet. App. 54 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that the National Guard is only a reserve component "while in the service of the United States."  10 U.S.C. § 10106.  Section 12401 of title 10, U.S. Code, provides that "members of the Army National Guard of the United States and the Air National Guard of the United States are not in active Federal service except when ordered thereto under law."  10 U.S.C. § 12401. Thus, a member of the National Guard holds a status as a member of the Federal military or the state militia, but never both at once.  See Perpich v. Department of Defense, 496 U.S. 334 (1990) ("[National Guard members] now must keep three hats in their closets--a civilian hat, a state militia hat, and an army hat--only one of which is worn at any particular time.").  In Perpich, the United States Supreme Court discussed the dual scheme of the state and Federal National Guard systems:
 
Since 1933 all persons who have enlisted in a state National Guard unit have simultaneously enlisted in the National Guard of the United States.  In the latter capacity they become a part of the Enlisted Reserve Corps of the Army, but unless and until ordered to active duty in the Army, they retain their status as members of a separate state Guard unit.  Id. at 345.
 
The United States Court of Appeals for the Federal Circuit (Federal Circuit) interpreted Perpich to stand for the proposition that "members of the National Guard only serve the Federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  

Pursuant to 38 C.F.R. § 3.6 (c)(3), Federal active duty for training includes full-time duty performed by members of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505. 38 C.F.R. § 3.6 (c)(3).  However, for that full-time duty to be considered Federal active duty for training, "it must be ordered by the Secretary of respective service department."  In this case that would be the Department of the Army."  See 32 U.S.C. §§ 316, 502, 503, 504, 505.
 
Following review of the record, it is unclear whether appellant served periods of Federalized active duty service, and if so, when.
 
In January 2012, the National Personnel Records Center indicated that it did not have possession of the appellant's records, and that they may have been destroyed in a fire that occurred in July 1973.  However, the National Personnel Records Center also indicated that National Guard Records are normally maintained by the military service or the Adjutant General's Office in the state in which service was performed. 

In August 2012, the National Personnel Records Center again confirmed that it was unable to locate the appellant's complete medical, dental, and personnel records, concluding that the records either do not exist or were not located at National Personnel Records Center.  Significantly, there is no record of any attempt to retrieve records from the military service or the Adjutant General's Office.  Thus a remand is required for further development.
 
Further, the appellant was afforded a VA examination in September 2013.  The audiologist opined that there was "insufficient evidence to link the appellant's hearing loss to an unsubstantiated event over a two week period in June 1962," referring to the appellant's description of events that he asserts occurred between 1956 to 1958.  The audiologist also noted that due to the lack of an audiogram in the appellant's service treatment records, there is "no evidence of the presence of hearing loss more proximal to the exposure than the current examination".  The audiologist appeared to base his opinion that there was no nexus between the appellant's hearing loss and his active duty service on the absence of an inservice audiology examination.  The examiner does not appear to have given any consideration to the appellant's assertions that his hearing never returned to normal after the claimed inservice noise exposure, and that he experienced tinnitus following that episode.  The law provides that service connection for hearing loss cannot be denied solely because there was no evidence of a hearing disorder during active duty.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
 
In October 2017, the appellant's private audiologist, Dr. D.T., submitted a statement opining that it is more likely than not that the appellant's bilateral hearing loss and tinnitus was "incurred and aggravated" during his military service.  She also indicated that the appellant has no other known risk factors that may have precipitated his current conditions to tinnitus and bilateral hearing loss.  While Dr. D.T. indicated that she reviewed the appellant's audiologist reports and medical history as well "documents regarding his disabilities which caused his acoustic trauma to his tinnitus and hearing loss", it is not evident to which documents the statement referred, or whether they are included in the appellant's electronic record.  Further, Dr. D.T. inaccurately referenced the appellant as serving eight years in the United States Army, suggesting that her opinion was based in part on an inaccurate history of service. 
 
Hence, the reasoning offered by both audiologists is not adequate.  As such, a new audiological opinion is required.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Contact the Wisconsin Adjutant General's office and request that they attempt to verify all periods of Federalized active duty, active duty for training and inactive duty performed by the appellant.  The Wisconsin Adjutant General must further be requested to provide any and all medical records in their possession.  

2.  If the Wisconsin Adjutant General is unable to verify all periods of the appellant's Federalized service the RO must contact the Defense Finance and Accounting Service and request that they review the appellant's pay records for any term of Federalized service.  If any such records cannot be located, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. If the appellant is found to have verified Federalized service schedule him for an audiology examination. The audiologist is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The audiologist must specify in the report that these records have been reviewed.  Following the review, the audiologist must opine whether it is at least as likely as not that any diagnosed hearing loss and/or tinnitus is related to noise exposure incurred during a qualifying period of Federalized service.  The examiner must consider and address the appellant's statement regarding exposure to the noise of howitzer artillery fire and the loss of hearing for approximately four days, as well as his report of exposure to diesel engine noise.  The examiner must specifically comment on the April 2015 and October 2017 private audiology report and statements from Dr. D.T.
 
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
          
4. After the development requested has been completed, review the examination report to ensure it is in complete compliance with the directives of this REMAND.  Ensure that the audiologist noted review of all electronic claims folders.  If any report is deficient in any manner, implement corrective procedures at once.  
          
5. Finally, after completing any other development that may be indicated, readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

